     Case 5:20-cv-00002-MFU Document 1-3 Filed 01/21/20 Page 1 of 1 Pageid#: 9
KarlLentz
P.O.Box542
stuartsDraf
          t Virginia24477
                                                                                 .
                                                                                            i
(
540)245-0318
courtofrecord@gmail.  com                                                    f >'k % ,
                                                                                     -k
                                                                                      I
Karl
   @ thel-oresocietyocom                                                                    :
                                    A ugusta Circuit Court                                  l
                                25th JudicialCircuitofVirginia                              1
                                                                                            1

'COM M O NW EALTH O FVIRGINIA'
(PLAINTIFF/n)                                                Case No:CR19000366-00(00-02)
                                                             IM M EDIATE EM ERGENCY M otion:
                                                               Jurisdiction
karlIentz
(defendant/A)
                                                                                            I
                                                                                            I
                            IM M EDIATE EM ERGENCY M OTIO N: lurisdid ion



 @ 'i':asman(defendantl;requiresofsaidCourt,tounderstandthenatureoftheparty .
      namedas(defendantjisand remainsthatof'man'asin,one-of-mankind;                     1
                                                                                         l

 @ said 'i',calloutto any and aIIm em bersofsaid courtwith thissim ple question


                   ''whatisthenatureofthepartyinwhom thisCourtseeksî''                   !
                                                                                         1
 @
      'i'require an imm ediate answer,forthequestion issim ple,andthatastime isofthq es!sence;


 *    'i'hereby state thatthe inform ation above istrue,to the bestofm y knowledge,'i'also
                                                                                          1
      confirm thatthe inform ation here isgerm aine accurate and com plete,and relevant

      informationhasnotbeenomitted.                                                      i
                                                                                         7



                                                               RespectfullysubmittedEby):

                                                                .
                                                                 /
                                                                 i



                                                                     '      rz       u R l
                                                                                         j

                                                            , fo
                                                                         (zb             l

                                                                                        l




                                                                                        !
                                                                                        !
                                                                                        1
